                 Case 3:19-cr-03731-H Document 71 Filed 05/18/20 PageID.117 Page 1 of 2

,.
     AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                          UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                     UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                                                           (For Revocation of Probation or Supervised Release)
                                                                           (For Offenses Committed On or After November 1, 1987)
                                     V.

                  EDUARDO MACIAS-CASTEL (1)                                   Case Number:        19CR3731-H

                                                                           Ste£_hen Patrick White
                                                                           Defendant's Attorney
     Registration Number:       87182-298
     •-
     THE DEFENDANT:
     l:8l admitted guilt to violation ofallegation(s) No.         I.

      D
                                                                ------------ after denial of guilty.
           was found guilty in violation ofallegation(s) No.

      Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

      Allegation Number                   Nature of Violation
                  1                       nv 1, Committed a federal, state or local offense




          Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
      The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
              IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
      change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
      judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
      material change in the defendant's economic circumstances.                                                            ·

                                                                            May 18, 2020
                                                                            Date of Imposition of Sentence




                        FILED
                           MAY 18 2020

                   CLERK US LJIS I HIC I GOUR
                SOUTHERN LJIS \'HIC r
                BY
                                       'oF
                                         CALiiKJRNIA.
                                       ~EPUTY
                                                                                                                           19CR3731-H
           Case 3:19-cr-03731-H Document 71 Filed 05/18/20 PageID.118 Page 2 of 2


AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:             EDUARDO MACIAS-CASTEL(])                                                   Judgment - Page 2 of 2
CASE NUMBER:           19CR3731-H

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED (160 DAYS) TO RUN CONCURRENT WITH THE SENTENCE IMPOSED INS.D. CAL. CASE NO.
 20CR0101-H.




 D     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ A.M.                          on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:·

       Defendant delivered on                                            to
                                                                              ----------------
 at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                          19CR3731-H
